                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Polaris Industries Inc.,                              Case No. 19-cv-0291 (WMW/DTS)

                            Plaintiff,
                                                ORDER GRANTING PLAINTIFF’S
       v.                                          MOTION FOR DEFAULT
                                                        JUDGMENT
TBL International Inc.,

                            Defendant.


       This matter is before the Court on Plaintiff Polaris Industries Inc.’s (Polaris)

motion for default judgment against Defendant TBL International Inc. (TBL). (Dkt. 13.)

For the reasons addressed below, the motion is granted.

                                     BACKGROUND

       Polaris manufactures recreational vehicles, such as all-terrain vehicles (ATVs) and

motorcycles, as well as accessories to be used with the vehicles. The Rhino Grip, a

mounting bracket used to affix and fasten items onto recreational vehicles, is one such

accessory that Polaris manufactures. Polaris registered the “RHINO GRIP” mark with

the United States Patent and Trademark Office in 2015. TBL, a New York company that

appears to do business under the name Maggift LLC, manufactures, sells and distributes

products that include mounting brackets for recreational vehicles labeled as “Rhino Grip”

products.

       Polaris alleges that TBL sells counterfeit Rhino Grip products that are identical in

appearance to Polaris’s trademarked Rhino Grip products. Polaris initiated this lawsuit
against TBL in February 2019. TBL’s answer was due on March 5, 2019. To date, TBL

has not filed an answer or any other pleading.

       In April 2019, Polaris applied for entry of default, which the Clerk of Court

entered. Polaris subsequently moved for default judgment and various remedies. The

Court held a hearing on Polaris’s motion on October 2, 2019, at which TBL did not

appear.

                                        ANALYSIS

       The entry of default judgment is a two-step process governed by Federal Rule of

Civil Procedure 55. First, the party seeking default judgment must obtain an entry of

default. “When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Second, the party seeking

default judgment must apply to the district court for entry of default judgment. Fed. R.

Civ. P. 55(b)(2).

       Whether to enter default judgment against a party is committed to the sound

discretion of the district court. Belcourt Pub. Sch. Dist. v. Davis, 786 F.3d 653, 661 (8th

Cir. 2015). Although default judgments are not favored because adjudication on the

merits is preferred, id., a party’s complete lack of participation in litigation is a basis for

granting default judgment, see, e.g., Inman v. Am. Home Furniture Placement, Inc., 120

F.3d 117, 118–19 (8th Cir. 1997).




                                              2
       I.     Liability

       Upon entry of default, all factual allegations in the complaint except those relating

to the amount of damages are taken as true. Murray v. Lene, 595 F.3d 868, 871 (8th Cir.

2010). It is the district court’s duty to consider whether the unchallenged facts constitute

a legitimate cause of action.       Id.   Polaris asserts five claims in its complaint:

(1) counterfeiting and trademark infringement, 15 U.S.C. § 1114; (2) unfair competition

and false designation of origin, 15 U.S.C. § 1125(a); (3) deceptive trade practices, Minn.

Stat. §§ 325D.43 et seq.; (4) common-law trademark infringement; and (5) common-law

unfair competition. The Court addresses liability as to each claim in turn.

       A.     Counterfeiting and Trademark Infringement (Count I)

       The owner of a registered trademark may bring an action for infringement if

another person is using a mark that too closely resembles the registrant’s trademark.

B & B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 144 (2015). The district court

must determine “whether the defendant’s use of a mark in commerce ‘is likely to cause

confusion, or to cause mistake, or to deceive’ with regards to the plaintiff’s mark.” Id.

(quoting 15 U.S.C. § 1114(1)(a)). In doing so, the district court considers six factors to

determine whether a likelihood of confusion exists. These factors are (1) the strength of

the owner’s mark, (2) the similarity between the owner’s mark and the alleged infringer’s

mark, (3) the degree to which the products compete with each other, (4) the alleged

infringer’s intent to pass off its goods as those of the trademark owner, (5) incidents of

actual confusion, and (6) the type of product and its costs and conditions of purchase.

Lovely Skin, Inc. v. Ishtar Skin Care Prods., LLC, 745 F.3d 877, 887 (8th Cir. 2014).


                                             3
      Applying these factors to the allegations in the complaint, the Court concludes that

a likelihood of confusion exists. The Rhino Grip is a distinctive product attributable to

Polaris for which Polaris has a registered trademark.       Substantial similarity exists

between Polaris’s Rhino Grip product and TBL’s product, as is evident from the side-by-

side images included in Polaris’s complaint. Although Polaris’s product is offered on its

subsidiary’s website and TBL’s product is sold on common platforms, such as Amazon

and eBay, the products nonetheless compete with each other. The same consumers—

those interested in mounting brackets for a recreational vehicle—occupy each product’s

market, and the products are marketed to those consumers.          TBL initially was on

constructive notice of Polaris’s trademark over the “RHINO GRIP” mark. But after

Polaris sent TBL two cease-and-desist letters, TBL had actual notice of its infringement

of Polaris’s trademark. From these facts, the Court infers TBL’s intent to pass off to

customers TBL’s goods as Polaris’s Rhino Grip products.         Finally, the Rhino Grip

product is not so expensive or different in price from TBL’s product that consumers

might differentiate from whom they purchase the product.

      Because a majority of the likelihood-of-confusion factors favors Polaris, the Court

concludes that Polaris has stated a claim for trademark infringement in Count I of its

complaint.

      B.     Unfair Competition and False Designation of Origin (Count II)

      The Lanham Act also permits a registered trademark owner to recover for unfair

competition that results from false designations of origin. Co-Rect Prods., Inc. v. Marvy!

Advert. Photography, Inc., 780 F.2d 1324, 1329 (8th Cir. 1985). “A false designation of


                                            4
origin occurs when another’s use of the same or similar mark [as the owner’s registered

mark] actually confuses, or is likely to cause confusion among consumers as to the source

of the product.” Id. at 1330. A showing of a likelihood of confusion entitles the

trademark owner to injunctive relief. Id. The six factors used to determine a likelihood

of confusion as to a claim for trademark-infringement also are used to determine a

likelihood of confusion as to a claim for false designation of origin. Id.

       Here, consistent with the Court’s conclusion in Part I of this Order, the Court

concludes that Polaris has alleged a likelihood of confusion. As such, Polaris has stated a

claim for false designation of origin in Count II of its complaint.

       C.       Deceptive Trade Practices (Count III)

       The Uniform Deceptive Trade Practices Act (UDTPA) makes it unlawful to pass

off goods as those of another; to cause a likelihood of confusion or misunderstanding as

to the source of the goods; to cause a likelihood of confusion as to the affiliation,

connection, or association with another; or to engage in any other conduct that similarly

creates a likelihood of confusion. Minn. Stat. § 325D.44, subdiv. 1(1)–(3), (13). Neither

proof of competition between the parties nor actual confusion is required to prevail. Id.

at subdiv. 2.

       Polaris asserts that TBL’s actions constitute “passing off” and “deception as to

origin,” causing confusion as to the source of the disputed goods. Based on the facts

alleged in the complaint, when taken as true, and based on the analysis above, the Court

agrees. Polaris has stated a claim of deceptive trade practices under Minnesota law.




                                              5
       D.     Common Law Trademark Infringement (Count IV)

       There is no distinction between the elements required to prove a Lanham Act

trademark-infringement claim and those required to prove a common law trademark-

infringement claim. See John Deere & Co. v. Payless Cashways, Inc., 681 F.2d 520,

523–24 (8th Cir. 1982). In light of the Court’s determination that Polaris has stated a

claim for trademark infringement under the Lanham Act, Polaris also has stated a

common law trademark-infringement claim.

       E.     Common Law Unfair Competition (Count V)

       Similar to trademark infringement, that which constitutes unfair competition under

the Lanham Act also constitutes common law unfair competition. Cf. Brown & Bigelow

v. B.B. Pen Co., 191 F.2d 939, 943 (8th Cir. 1951). As such, Polaris has stated a claim

for common law unfair competition.

       In summary, Polaris has established that the unchallenged facts in the complaint

constitute legitimate causes of action. In light of TBL’s failure to defend against this

action, default judgment in favor of Polaris against TBL is warranted.

       II.    Relief

       The issues that remain pertain to the relief to which Polaris is entitled. Polaris

seeks the following: a permanent injunction prohibiting TBL from using the “RHINO

GRIP” mark and from holding itself out as an authorized seller of Rhino Grip products;

an order requiring the destruction of all infringing products; statutory damages; and

attorneys’ fees, costs, prejudgment interest, and post-judgment interest.     The Court

addresses each form of relief in turn.


                                            6
       A.       Injunctive Relief

       Polaris argues that it is entitled to permanent injunctive relief to prevent future

infringement by TBL.         Injunctive relief is an available remedy for trademark

infringement.     15 U.S.C. § 1116.     After succeeding on the merits of a trademark-

infringement claim, a plaintiff seeking permanent injunctive relief must show that it has

suffered an irreparable injury, legal remedies such as monetary damages are inadequate

to compensate for the injury, the balance of hardships between the plaintiff and the

defendant warrant an equitable remedy, and the public interest will not be disserved by a

permanent injunction. Zerorez Franchising Sys., Inc. v. Distinctive Cleaning, Inc., 103 F.

Supp. 3d 1032, 1047 (D. Minn. 2015).

       Because a trademark represents an intangible asset, such as reputation or goodwill,

a plaintiff can establish irreparable injury by demonstrating a likelihood of customer

confusion. Id. “Reputational harm and damage to goodwill are difficult to quantify and

monetary damages often are inadequate to compensate such injuries.” Id. For these

reasons, the first two elements are satisfied here.

       The balance of harms also supports entry of a permanent injunction. “Trademarks

vest a registrant with the exclusive use of the mark.” Id. at 1048. TBL’s infringement

erodes that exclusivity and harms Polaris. The public interest also favors injunctive relief

because “the public interest is served by preventing customer confusion in the

marketplace.” Id. In light of these circumstances, Polaris’s request for a permanent

injunction is granted.




                                              7
       B.     Destruction of Infringing Products

       Polaris also seeks an order requiring the destruction of TBL’s infringing products.

When trademark infringement or false designation of origin has been demonstrated, “the

court may order that . . . the subject of the violation . . . shall be delivered up and

destroyed.” 15 U.S.C. § 1118. As grounds for doing so are established here, Polaris’s

request for the destruction of all infringing products is granted.

       C.     Damages

       Monetary remedies are available to a plaintiff on its claims of trademark

infringement and unfair competition. 15 U.S.C. § 1117. Here, Polaris seeks an award of

statutory damages under the Lanham Act in lieu of actual damages and profits.

              1.     Availability of Statutory Damages

       When a counterfeit mark1 has been used “in connection with the sale, offering for

sale, or distribution of goods or services,” the plaintiff may elect “an award of statutory

damages . . . not less than $1,000 or more than $200,000 per counterfeit mark per type of

goods or services sold,” in lieu of actual damages and profits. Id., § 1117(c)(1). In the

event of willful counterfeiting, statutory damages may not exceed “$2,000,000 per

counterfeit mark per type of goods or services sold.” Id., § 1117(c)(2). An infringer acts

“willfully” if the infringer knows the conduct undertaken constitutes infringement.

Doctor’s Assocs., Inc. v. Subway.SY LLC, 733 F. Supp. 2d 1083, 1088 (D. Minn. 2010).

1
       “Counterfeit mark” is defined as “a counterfeit of a mark that is registered on the
principal register in the United States Patent and Trademark Office for such goods or
services sold, offered for sale, or distributed and that is in use, whether or not the person
against whom relief is sought knew such mark was so registered.” 15 U.S.C.
§ 1116(d)(1)(B)(i).


                                              8
       TBL received from Polaris two cease-and-desist letters, each of which notified

TBL that its conduct may constitute infringement. Polaris also properly served TBL with

the complaint in this action. Yet TBL failed to participate in these proceedings. On this

record, the Court concludes that TBL’s use of a counterfeit mark in connection with the

sale of its Rhino Grip products constitutes willful counterfeiting. And because any

evidence pertaining to the amount of actual damages that Polaris may be entitled to

receive remains exclusively with TBL—a party to this action that has refused to

participate in these proceedings—statutory damages are the appropriate remedy here.

              2.       Amount of Statutory Damages

       The Court next determines the amount of statutory damages to award. Polaris

seeks $2,000,000, the maximum amount of statutory damages permitted under the

Lanham Act for willful counterfeiting. Polaris argues that this amount is warranted to

punish and deter TBL’s blatant and willful counterfeiting, which was motivated by

TBL’s triple purposes of creating consumer confusion, unfairly “trading on the goodwill

associated with Polaris’s RHINO GRIP mark,” and wrongfully profiting from the

counterfeit product.

       Under the Lanham Act, a “district court is given a great deal of discretion in

fashioning the appropriate monetary remedy necessary to serve the interests of justice.”

Ford Motor Co. v. B & H Supply, Inc., 646 F. Supp. 975, 998 (D. Minn. 1986). But the

Lanham Act “does not provide guidance for courts to use in determining the appropriate

award, [which] is only limited by what the court considers just.” Doctor’s Assocs., 733

F. Supp. 2d at 1088 (quoting Tiffany Inc. v. Luban, 282 F. Supp. 2d 123, 124–25


                                           9
(S.D.N.Y. 2003)). A plaintiff seeking an award of statutory damages need not submit

any evidence pertaining to actual damages. Id. But that does not mean “that Congress,

by setting a range within which statutory damages are to be awarded, intended that there

be no fact-finding involved in fixing a damage award within the range.” Cass Cty. Music

Co. v. C.H.L.R., Inc., 88 F.3d 635, 643 (8th Cir. 1996) (addressing statutory damages in

the copyright context). Ordinarily, a party is entitled to jury findings as to the amount of

damages, actual or statutory, to be assessed. Id. at 644. Although TBL’s default shifts

this determination to the Court rather than a jury, factual findings as to the amount of

statutory damages are appropriate. See id.; accord All-Star Mktg. Grp., LLC v. Media

Brands Co., Ltd., 775 F. Supp. 2d 613, 622–23 (S.D.N.Y. 2010) (analyzing relevant

factors to determine appropriate statutory damages amount following default judgment

for willful trademark violation).

       “Statutory damages are not only ‘restitution of profit and reparation for injury, but

[they] are also in the nature of a penalty, designed to discourage wrongful conduct.’ ”

Doctor’s Assocs., 733 F. Supp. 2d at 1087–88 (quoting Cass Cty. Music, 88 F.3d at 643).

When determining statutory damages under the Lanham Act, courts have considered the

following factors:

              (1) the expenses saved and the profits reaped; (2) the
              revenues lost by the plaintiff; (3) the value of the [trademark];
              (4) the deterrent effect on others besides the defendant;
              (5) whether the defendant’s conduct was innocent or willful;
              (6) whether a defendant has cooperated in providing
              particular records from which to assess the value of the
              infringing material produced; and (7) the potential for
              discouraging the defendant.



                                             10
All-Star Mktg. Grp., 775 F. Supp. 2d at 622 (internal quotation marks omitted) (collecting

cases); accord Adventure Creative Grp., Inc. v. CVSL, Inc., 412 F. Supp. 3d 1065, 1072–

73 (D. Minn. 2019) (applying similar factors in copyright context).

       Because TBL defaulted and there has been no discovery, the record is not fully

developed as to the first four factors. But the allegations in Polaris’s complaint, which

are accepted as true in light of TBL’s default, establish several relevant facts. As to the

first two factors, there is no specific evidence pertaining to the revenue TBL earned

selling its counterfeit product or whether Polaris lost any revenue from TBL’s

infringement. But based on the allegations in the complaint, TBL sold the counterfeit

product on websites such as eBay and Amazon, which suggests at least a national market

rather than a small local market. As to the monetary value of Polaris’s trademark, which

is the third factor, the complaint establishes that Polaris advertised and promoted its

trademark extensively nationwide and, as a “market leader,” Polaris has “made

substantial sales” under its trademark. These facts suggest that the value of Polaris’s

trademark is not minimal. The fourth factor, the deterrent effect on others besides TBL,

is not specifically addressed in the record. But general deterrence also is one of the

interests served by statutory damages under the Lanham Act. See, e.g., Philip Morris

USA, Inc. v. Jackson, 826 F. Supp. 2d 448, 453 (E.D.N.Y. 2011). As such, despite the

minimal record here, the first four factors generally weigh in favor of a substantial

statutory damages award.

       Facts pertaining to the last three factors are far more evident on this record. As to

the fifth factor, TBL’s infringing conduct was willful and persistent. TBL had actual


                                            11
notice of its allegedly infringing conduct as early as January 2018, when Polaris sent

TBL the first cease-and-desist letter. Yet TBL’s conduct continued, even after Polaris

filed this lawsuit. The sixth factor pertains to whether TBL cooperated in providing

Polaris with records from which to assess the value of the infringing product. In light of

TBL’s default in this case, TBL clearly has made no effort to cooperate. Whether a

substantial statutory damages award has the potential to specifically discourage TBL’s

infringing conduct is the seventh factor. Because the record strongly suggests that TBL’s

motive was to profit from its conduct, a substantial statutory damages award is likely to

discourage TBL’s conduct. See Capitol Records, Inc. v. Thomas, 579 F. Supp. 2d 1210,

1227 (D. Minn. 2008) (observing that statutory damages are more likely to deter an

infringer whose motive is to profit).

       All of the relevant factors weigh in favor of a substantial statutory damages award

to Polaris, the last three of which weigh most heavily.         But Polaris’s request for

$2,000,000, the statutory maximum, is not warranted in this case. See Ill. Tool Works

Inc. v. Hybrid Conversions, Inc., 817 F. Supp. 2d 1351, 1356 (N.D. Ga. 2011) (“A

statutory maximum damages award should be reserved for trademark infringement that is

particularly egregious, involves large amounts of counterfeit goods, or is otherwise

exceptional.”). “Most judges have issued awards far below the statutory maximum”

when, as here, “the defendant willfully infringes on the plaintiff’s mark and fails to stop

such behavior after being put on notice by the plaintiff or the court, but . . . there is no

concrete information about the defendant’s actual sales figures and profits and the

estimate of plaintiff’s lost revenue.”    All-Star Mktg. Grp., 775 F. Supp. 2d at 624


                                            12
(collecting cases awarding between $25,000 and $250,000 in statutory damages per

trademark when the record contained minimal information about the circumstances of the

infringement); accord Stark Carpet Corp. v. Stark Carpet & Flooring Installations,

Corp., 954 F. Supp. 2d 145, 155 (E.D.N.Y. 2013) (collecting cases and observing that

“[c]ourts regularly award statutory damages in the realm of up to $50,000 as amounts that

both account for a defendant’s willful disregard of trademark laws and as a deterrent to

others”).

       Because statutory damages “serve as a substitute for actual damages,” the damages

award “should bear some discernible relation to the actual damages suffered.” Chanel,

Inc. v. Matos, 133 F. Supp. 3d 678, 687 (D.N.J. 2015) (internal quotation marks omitted);

accord AARP v. Sycle, 991 F. Supp. 2d 234, 338–41 (D.D.C. 2014) (awarding statutory

damages on default judgment in an amount based in part on the estimated revenue

generated by the infringer). Here, the record contains little evidence reflecting the value

of the trademark and products at issue. But the complaint and exhibits attached thereto

demonstrate that the products sold by Polaris and the counterfeit products sold by TBL

had similar retail values, which range from approximately $25 to approximately $48.

The average retail value of the products at issue, therefore, is approximately $36.50.

Using this value as a starting point ensures that the damages award has a rational nexus to

the value of the products at issue. Multiplying this number by $1,000, which is the

minimum statutory damages amount permitted by law, brings the total to $36,500. Using

this multiplier ensures that the damages award also has a rational nexus to the relevant

statute. Finally, when a plaintiff seeks both actual damages as well as the infringer’s


                                            13
profits in a case involving the intentional use of a counterfeit mark, a plaintiff may be

entitled to treble damages. 15 U.S.C. § 1117(b). Applying this formula by analogy and

trebling the $36,500 calculated above results in a total statutory damages award of

$109,500. This approach ensures that the damages award rationally accounts for the

willfulness of TBL’s conduct.     This amount also is in line with statutory damages

awarded in other trademark cases when a willful infringer has defaulted. See All-Star

Mktg. Grp., 775 F. Supp. 2d at 624–25 (collecting cases awarding between $25,000 and

$250,000 in statutory damages).

      In summary, The Court concludes that an award of $109,500 is appropriate to

address the interests served by statutory damages—to compensate Polaris for its injury,

penalize TBL for its willful conduct, and deter TBL and others from the same or similar

conduct.

      D.     Attorneys’ Fees, Costs, and Interest

      Polaris also seeks its attorneys’ fees, costs, and both prejudgment and post-

judgment interest. The Court addresses each request in turn.

             1.     Attorneys’ Fees

      The Lanham Act provides that a court “in exceptional cases may award reasonable

attorney fees to the prevailing party.” 15 U.S.C. § 1117(a). A defendant’s willful and

deliberate conduct may present the type of “exceptional” case for which an award of

attorneys’ fees is appropriate.    Cmty. of Christ Copyright Corp. v. Devon Park

Restoration Branch of Jesus Christ’s Church, 634 F.3d 1005, 1013 (8th Cir. 2011). A

district court also may award attorneys’ fees to the prevailing party, under Minnesota


                                           14
law, when “the party charged with a deceptive trade practice has willfully engaged in the

trade practice knowing it to be deceptive.” Minn. Stat. § 325D.45, subd. 2. For the

reasons addressed above, TBL’s willful and persistent conduct satisfies the legal standard

for awarding attorneys’ fees established under both the Lanham Act and Minnesota’s

UDTPA.

      A district court has substantial discretion when determining the reasonableness of

attorneys’ fees. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); Jarrett v. ERC Props.,

Inc., 211 F.3d 1078, 1084–85 (8th Cir. 2000). The burden of establishing that the fees

sought are reasonable rests with the party seeking attorneys’ fees. Hensley, 461 U.S. at

433–34. Courts employ the lodestar method when determining the amount of reasonable

attorneys’ fees. Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S.

546, 563–64 (1986); see also Chi. Truck Drivers, Helpers & Warehouse Workers Union

(Indep.) Pension Fund v. Bhd. Labor Leasing, 974 F. Supp. 751, 754–56 (E.D. Mo. 1997)

(applying lodestar method to determine reasonable fees under ERISA), aff’d, 141 F.3d

1167 (8th Cir. 1998). Under this method, the lodestar amount is presumed to be the

reasonable fee to which counsel is entitled. Del. Valley Citizens’ Council, 478 U.S. at

564; McDonald v. Armontrout, 860 F.2d 1456, 1458 (8th Cir. 1988). To calculate the

lodestar amount, a district court multiplies the number of hours reasonably expended by a

reasonable hourly rate, Hensley, 461 U.S. at 433, which must be “in line with [the]

prevailing [rate] in the community for similar services by lawyers of reasonably

comparable skill, experience, and reputation,” Blum v. Stenson, 465 U.S. 886, 895 n.11

(1984). A district court may rely on its experience and knowledge of prevailing market


                                           15
rates to determine whether the claimed hourly rate is reasonable. Hanig v. Lee, 415 F.3d

822, 825 (8th Cir. 2005).

       Polaris seeks $10,574.50 in attorneys’ fees. In support of this amount, the billing

records that Polaris submitted indicate that Polaris incurred attorneys’ fees for 26.7 hours

at hourly rates ranging from $315 to $510. These fees were incurred when conducting

pre-suit investigation, drafting and revising the complaint and exhibits, and drafting and

filing the motion for default judgment and supporting documents. Based on the record

presented, the Court concludes that Polaris’s request for attorneys’ fees of $10,574.50 is

reasonable in light of the prevailing hourly rates and that the tasks counsel performed

were reasonable and necessary to prosecute this litigation successfully.

              2.     Costs

       Polaris also seeks its costs. A prevailing plaintiff in a trademark-infringement

action is entitled to recover “the costs of the action.” 15 U.S.C. § 1117(a). Documents

submitted in support of Polaris’s claim establish that Polaris incurred costs in the amount

of $897.71 attributable to this action. Accordingly, the Court awards Polaris costs in that

amount.

              3.     Prejudgment Interest

       The Lanham Act expressly authorizes an award of prejudgment interest in cases

that involve treble actual damages or profits under Section 1117(b), but the Lanham Act

does not expressly authorize an award of prejudgment interest in cases that involve

statutory damages under Section 1117(c). See 15 U.S.C. § 1117(b), (c). Some federal

courts have concluded that awarding prejudgment interest is unwarranted when, as here,


                                            16
the plaintiff’s damages do not arise under Section 1117(b). See, e.g., Georgia-Pacific

Consumer Prods. LP v. von Drehle Corp., 781 F.3d 710, 722 (4th Cir. 2015) (observing

that Section 1117 “makes no express provision for prejudgment interest in other

circumstances” and “prejudgment interest is not intended to be awarded except as

provided in the statute”); Stark Carpet Corp., 954 F. Supp. 2d at 156 (denying request for

prejudgment interest on statutory damages award because “[s]tatutory damages awarded

under the Lanham Act serve as a punishment and as a deterrent to future trademark

infringement” as opposed to “the return of monies to which a plaintiff had a prior claim

but of which the plaintiff had been deprived”). Polaris has not identified, and the Court’s

research has not found, an Eighth Circuit decision addressing prejudgment interest in the

context of statutory damages awarded under the Lanham Act.2 In general, however, a

district court has discretion when deciding whether to grant or deny prejudgment interest

in Lanham Act cases. EFCO Corp. v. Symons Corp., 219 F.3d 734, 742–43 (8th Cir.

2000).     Assuming that a district court has the discretionary authority to award

prejudgment interest on a Lanham Act statutory damages award, the Court concludes that

prejudgment interest is not warranted in this case.

         The purposes of prejudgment interest are to promote settlement, deter attempts to

benefit unfairly from litigation delays, and to compensate the prevailing party for the


2
       The Court is mindful that some federal courts in other jurisdictions have awarded
prejudgment interest on Lanham Act statutory damages awards. See, e.g., Moroccanoil,
Inc. v. Allstate Beauty Prods., Inc., 847 F. Supp. 2d 1197, 1205 (C.D. Cal. 2012);
Johnson & Johnson Consumer Cos. v. Aini, 540 F. Supp. 2d 374, 396 (E.D.N.Y. 2008).
But these decisions lack any analysis addressing the basis for awarding prejudgment
interest. Accordingly, the persuasive value of these decisions is limited.


                                             17
actual costs of damages incurred. See id. at 743; Stroh Container Co. v. Delphi Indus.,

Inc., 783 F.2d 743, 752 (8th Cir. 1986).          The need to further these goals is less

compelling when, for example, the plaintiff’s actual damages are difficult to ascertain and

the total damages award adequately compensates the plaintiff.            See, e.g., Wildlife

Research Ctr., Inc. v. Robinson Outdoors, Inc., 409 F. Supp. 2d 1131, 1137 (D. Minn.

2005); see also Masters v. UHS of Del., Inc., 631 F.3d 464, 475–76 (8th Cir. 2011)

(concluding that denial of prejudgment interest was not an abuse of discretion because

the district court “determined that the award adequately compensated [the plaintiff] and

that it would be inequitable to award the interest”). Moreover, there “is no need for a

discretionary award of prejudgment interest where the amount of the underlying statutory

award is itself discretionary and can be set at a figure which compensates the plaintiff for,

among other things, the time that has elapsed since the defendant infringed [plaintiff’s]

rights.” GC2 Inc. v. Int’l Game Tech., 391 F. Supp. 3d 828, 856–57 (N.D. Ill. 2019);

accord Stark Carpet Corp., 954 F. Supp. 2d at 156. Here, because Polaris’s actual

damages are not ascertainable, the Court has awarded Polaris statutory damages in an

amount intended to fully compensate Polaris, punish TBL, and deter future infringement.

The primary purposes of prejudgment interest would not be furthered by awarding

prejudgment interest in the circumstances presented here.

       Polaris also relies on Minnesota law in support of its request for prejudgment

interest. See Minn. Stat. § 549.09, subd. 1(b), (c)(2). But Polaris does not seek damages

on its state-law claims. Instead, Polaris’s request for damages is limited to statutory

damages under the Lanham Act. “The question of whether interest is to be allowed, and


                                             18
also the rate of computation, is a question of federal law where the cause of action arises

from a federal statute.” Mansker v. TMG Life Ins. Co., 54 F.3d 1322, 1330 (8th Cir.

1995) (internal quotation marks omitted); cf. Entergy Ark., Inc. v. Nebraska, 358 F.3d

528, 557 (8th Cir. 2004) (concluding that “district court did not err by not applying the

state prejudgment interest statute” to damages awarded under federal law); Pioneer Hi-

Bred Int’l v. Holden Found. Seeds, Inc., 35 F.3d 1226, 1246 (8th Cir. 1994) (concluding

that district court did not err by refusing to award prejudgment interest under state law,

observing that “at least one circuit has held that when faced with a general verdict

resulting from mixed federal and state claims, the district court may apply the federal rule

and deny interest”). Because Polaris’s statutory damages award arises exclusively under

federal law, Minnesota’s prejudgment interest statute does not apply.

       For these reasons, Polaris’s request for prejudgment interest is denied.

              4.     Post-judgment Interest

       Under federal law, post-judgment interest is mandatory. 28 U.S.C. § 1961(a)

(providing that post-judgment interest “shall be allowed on any money judgment in a

civil case recovered in a district court”); see also Hillside Enters. v. Carlisle Corp., 69

F.3d 1410, 1416 (8th Cir. 1995). “The phrase ‘any money judgment’ in section 1961(a)

is construed as including a judgment awarding attorneys’ fees.” Jenkins by Agyei v.

Missouri, 931 F.2d 1273, 1275 (8th Cir. 1991). Under Section 1961(a), post-judgment

interest is “calculated from the date of the entry of the judgment, at a rate equal to the

weekly average 1-year constant maturity Treasury yield, as published by the Board of

Governors of the Federal Reserve System, for the calendar week preceding.” 28 U.S.C.


                                            19
§ 1961(a). As such, Polaris’s request for post-judgment interest is granted at the rate set

by 28 U.S.C. § 1961(a).

                                         ORDER

       Based on the foregoing analysis and all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED:

       1.     Plaintiff Polaris Industries Inc.’s motion for default judgment, (Dkt. 13), is

GRANTED.

       2.     Polaris’s request for a permanent injunction is GRANTED and TBL is

enjoined from:

              a. Using the “RHINO GRIP” mark or any other mark that is similar to the

                 “RHINO GRIP” mark; and

              b. Holding itself out as an authorized seller of Rhino Grip products or any

                 products with a mark similar thereto.

       3.     Pursuant to 15 U.S.C. § 1116(a), TBL shall file with the Court and serve on

Polaris, within thirty days after service of the injunction on TBL, a written report under

oath setting forth in detail the manner and form in which TBL has complied with the

injunction.

       4.     Polaris’s request for the destruction of TBL’s infringing products is

GRANTED pursuant to 15 U.S.C. § 1118. TBL is directed to destroy all infringing and

counterfeit goods using the “RHINO GRIP” mark or any other similar mark.

       5.     Polaris is awarded damages, attorneys’ fees, costs, and interest as follows:

              a. $109,500 in statutory damages pursuant to 15 U.S.C. § 1117(c);


                                            20
            b. $10,574.50 in attorneys’ fees;

            c. $897.71 in costs; and

            d. post-judgment interest on the total judgment amount of $120,972.21,

               calculated pursuant to the formula set forth in 28 U.S.C. § 1961.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 6, 2020                                 s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                         21
